Citation Nr: 0335613	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  02-15 033A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The veteran served on active duty from January 1942 to 
February 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The RO increased the disability rating for the service-
connected residuals of a transurethral resection of the 
prostate (TURP) by a rating decision, dated on May 8, 1998, 
several days after the date of the veteran's death.  This 
decision was vacated and accrued benefits were awarded to the 
appellant, the veteran's widow, by virtue of the September 
2001 rating decision.  By this rating action, VA established 
entitlement to an increased rating from 20 to 30 percent for 
the veteran's service-connected hypertrophied prostate, 
chronic pyelitism and status post TURP, effective October 14, 
1996.  By the same rating, the disability rating for service-
connected anxiety neurosis was increased from 30 to 50 
percent, effective June 30, 1997.  Service connection for 
hypertension was denied.  


FINDINGS OF FACT

1.  The veteran died in May 1998 of at the age of 73 of 
congestive heart failure from generalized atherosclerosis and 
diabetes mellitus; a hip fracture was identified as another 
condition contributing to death.  

2.  At the time of the veteran's death, service connection 
had been established for postoperative TURP, evaluated as 20 
percent disabling; anxiety neurosis, evaluated as 10 percent 
disabling; residuals of fracture of the  left great toe, 
evaluated as noncompensably disabling.  

3.  Generalized atherosclerosis, diabetes mellitus and a hip 
fracture have not been shown to be associated with injury, 
disease or event of the veteran's military service.  

4.  The cause of the veteran's death is not shown to have 
been caused by service connected disability; service-
connected disability is not show to have been a contributory 
factor in events causing the veteran's death.  

5. The veteran's service-connected disabilities are not 
related to the cause of his death and did not contribute to 
or accelerate his death or render him materially less capable 
of resisting death.


CONCLUSIONS OF LAW

1.  Congestive heart failure from generalized 
atherosclerosis, and diabetes mellitus; a hip fracture the 
cause of the veteran's death, were not incurred in or 
aggravated by service; cardiovascular disease and diabetes 
mellitus may not be presumed to have been incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.312 (2003).  

2.  The causes of death are not shown to have been 
proximately due to or the result service-connected 
disability.  38 C.F.R. § 3.310(a) (2003).  

3.  A service-connected disability did not cause or 
contribute substantially or materially to cause death. 38 
U.S.C.A. §§ 1110, 1131, 1312, 5107 (West 2002); 38 C.F.R. §§  
3.312 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran or appellant of 
evidence and information necessary to substantiate his or her 
claim and inform him or whether he or she or VA bears the 
burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant was notified of the information 
necessary to substantiate her claim by means of the 
discussions in the January 1999 rating decisions and 
September 2002 statement of the case.  She was specifically 
told that there was no evidence showing that the cause of the 
veteran's death was related to injury, disease or event noted 
during his military service.  The RO also notified her by 
letter dated September 2001 that she needed to submit 
additional evidence in support of her claim, such as 
statements from doctors who treated the veteran.  Therefore, 
VA has no outstanding duty to inform her that any additional 
information or evidence is needed.  

VA attempted to inform the appellant of which information and 
evidence she was to provide to VA and which information and 
evidence VA would attempt to obtain on her behalf.  In a 
letter dated in September 2001 the RO asked her to specify 
where the veteran had received treatment and solicited 
releases to obtain his private records.  The RO also informed 
her that it would request these records.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159(c), (d)).  Here, the RO obtained the veteran's 
available service medical records.  The RO also obtained and 
associated the veteran's private medical records.  In view of 
the foregoing, the Board finds that the requirements of the 
VCAA have been met by the RO to the extent possible.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, a causal connection must be 
shown. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The regulations provide that service-connected diseases 
involving active processes affecting vital organs should 
receive careful consideration as a contributing cause of 
death from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of the disease primarily causing 
death. 38 C.F.R. § 3.312(c)(3) (2002). Moreover, there are 
primary causes of death, which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions. A service-connected 
disability is not generally held to have accelerated death 
unless such disability affects a vital organ and was itself 
of a progressive or debilitating nature. 38 C.F.R. § 
3.312(c)(4) (2002).        

In claims involving entitlement to service connection for the 
cause of a veteran's death and in situations in which service 
connection had not been established for the fatal disability 
prior to death, an initial area of inquiry is whether the 
veteran's fatal disorder had been incurred in or aggravated 
in service; that is, whether that fatal disorder should have 
been service connected. See 38 C.F.R. § 3.312 (2002).  The 
death certificate of record reflects that the veteran died on 
May [redacted], 1998 of congestive heart failure due to or as a 
consequence of generalized arteriosclerosis, due to or as a 
consequence of diabetes mellitus.  A hip fracture, incurred 
in an accident in March 1998 was noted as another significant 
condition contributing to death.  Therefore, the first 
question that needs to be resolved is whether congestive 
heart failure due to or as a consequence of generalized 
arteriosclerosis, the veteran's fatal disorder, should have 
been service connected.  The Board will also address the 
question of whether diabetes mellitus should have been 
service connected.  

At the time of the veteran's death, service connection was in 
effect for status post TURP, evaluated as 20 percent 
disabling; anxiety neurosis, evaluated as 10 percent 
disabling and residuals of a fracture of the great toe, 
currently evaluated as noncompensably disabling.  

In general, service connection may be allowed for a chronic 
disability, resulting from an injury or disease, which is 
incurred in or aggravated by the veteran's period of active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Cardiovascular disease and diabetes mellitus are presumed to 
have been incurred in service if manifested to a compensable 
degree within one year after separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137, 5107; 38 C.F.R. §§ 3.307, 
3.309.  

A review of the veteran's service medical record shows them 
to be without any reference to cardiovascular disease or 
diabetes mellitus.  Moreover, these conditions are not shown 
to have been present during the initial postservice year.  
Consequently, the veteran is not shown to have had 
cardiovascular disability that was incurred in or aggravated 
by military service, nor may such inservice incurrence be 
presumed.  Cardiovascular disease is presumed to have been 
incurred in service if manifested to a compensable degree 
within one year after separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137, 5107; 38 C.F.R. §§ 3.307, 3.309.  

Accordingly, the veteran was not entitled to service 
connection for any of his cardiac problems on a presumptive 
basis.  See 38 C.F.R. §§ 3.307, 3.309 (2002). Furthermore, 
competent medical evidence does not suggest that the 
veteran's cardiac problems and diabetes mellitus, which are 
first reflected in the record in late 1970s, are due to his 
active duty in the 1940's. As such, the preponderance of the 
evidence is against an allowance of service connection for 
hypertension, congestive heart failure, or diabetes mellitus.  
See 38 C.F.R. §§ 3.102, 3.303 (2002). Accordingly, service 
connection for the cause of the veteran's death is not 
warranted. See 38 C.F.R. § 3.312 (2002).

The second question that must be resolved, with regard to the 
issue of entitlement to service connection for the cause of 
the veteran's death, is whether a service- connected 
disability was either the principal or a contributory cause 
of death. See 38 C.F.R. § 3.312 (2002).  

The appellant, the veteran's wife contends that the veteran's 
service-connected anxiety disorder contributed substantially 
and materially to cause the veteran's death.  On behalf of 
her claim, the appellant submitted private medical statements 
supporting her allegation of a causal relationship between 
service-connected disability and the events causing the 
veteran's death.  

A May 1997 medical statement from William J. Laws, M.D. 
reflects the opinion that the veteran had a long history of 
multiple medical problems, including hypertension, congestive 
heart failure, arteriosclerosis, vasculitis, diabetes and an 
anxiety disorder.  Dr. Laws opined that the long-standing 
history of anxiety exacerbated all of the other noted 
problems.  

The May 1998 statement from L. S. Skelton, M.D. is to the 
effect in pertinent part that the veteran was treated over a 
period of 2 years for refractory congestive heart failure, 
atrial fibrillation, pacemaker and severe peripheral vascular 
disease.  Dr. Skelton stated that medical treatment of World 
War II veterans over the years has made it more evident that 
physical depravations and psychological trauma of the war 
caused anxiety and neurosis, as well as life threatening 
habits of cigarette smoking and alcoholism.  The veteran's 
hypertension, arrhythmias, and ischemic-type cardiomyopathy, 
as well as his peripheral vascular disease and loss of a leg 
were "no doubt the long-term results of his traumatic 
experience during World War II."  

These two opinions lack a rationalized explanation or 
citation to clinical findings or studies to support these 
conclusions.  Their probative value is further reduced by the 
fact that the examiners had not reviewed the veteran's entire 
medical record.  

Another opinion was obtained from the cardiology division of 
Emory University School of Medicine.  The examiner stated 
that he had reviewed the veteran's medical record that dated 
from July 1946 through April 1998.  He was asked to address 
two questions.  The first was whether the veteran's 
vasculitis occurred as a result of chronic pyelitis or 
mononucleosis (as noted in the service medical record).  The 
examiner stated that it was highly unlikely as he was aware 
of no data in the medical literature linking either 
mononucleosis or chronic pyelitis to the onset of vasculitis 
30-years later.  He was also asked to address the question of 
whether the veteran's anxiety neurosis materially contributed 
to the cause of the veteran's death.  The examiner stated 
that the veteran had died from complication of a fall that 
resulted in a hip fracture.  He noted that the veteran had 
diabetes, atherosclerosis, hypertension and congestive heart 
failure.  The examiner opined that these diseases could be 
(emphasis added) aggravated by chronic steroid use as well as 
other factors in the veteran's history.  He also stated that 
he found no evidence in the medical record to support the 
claim that the veteran's anxiety neurosis contributed 
substantially and materially to cause of the veteran's death.  
This opinion was based on a review of the entire clinical 
records.  The examiner had information related to when the 
onset of the veteran's diabetes, atherosclerosis, 
hypertension and congestive heart failure.  He reviewed the 
medical literature as it related to the two questions 
addressed and found nothing to support the contention that 
the veteran's service-connected anxiety disorder contributed 
substantially and materially to cause the veteran's death.  
Based upon the thorough review of the medical record and an 
explanation for his opinions based upon review of medical 
literature and his medical expertise, this opinion is 
accorded greater evidentiary weight than the two previous 
opinions.  

The Board notes that the examiner stated that diabetes, 
atherosclerosis, hypertension and congestive heart failure 
could be (emphasis added) aggravated by chronic steroid use 
as well as other factors in the veteran's history.  The Board 
finds this statement to be speculative and unsupported by any 
additional discussion.  

The Board acknowledges that the appellant stated her belief 
that the veteran's service-connected anxiety disorder 
contributed substantially and materially to cause the 
veteran's death.  The appellant has not demonstrated that she 
has the medical expertise that would render competent her 
statements as to the relationship between the veteran's cause 
of death and anxiety disorder. Her opinion alone cannot meet 
the burden imposed by 38 C.F.R. § 3.312 with respect to the 
relationship between the death of the veteran and service 
connected disorders. See Moray v. Brown, 2 Vet. App. 211, 214 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The Board is mindful of  the doctrine of benefit of the 
doubt.  That doctrine requires resolution of an issue in 
favor of the claimant when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of a matter.  38 U.S.C.A. 
§ 5107 (West 1991).  However, in this case, the Board finds 
that the evidence is not in relative equipoise, as the weight 
of the evidence compels the conclusion that the cause of 
veteran's death is not shown to be related to his active 
service and service connected disability is not shown to have 
contributed substantially and materially to cause death.  
Therefore, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990) 

ORDER

Service connection for the cause of the veteran's death is 
denied.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



